MEMORANDUM **
Armando Hernandez-Salazar appeals from his guilty-plea conviction and 63-month sentence for illegal reentry and being found in the United States following deportation in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Hernandez-Salazar’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Hernandez-Salazar did not file a pro se supplemental brief, and the Government did not file an answering brief.
We have reviewed the briefs and conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (appeal waiver valid when entered into knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.